Name: Commission Regulation (EC) NoÃ 1755/2005 of 27 October 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 28.10.2005 EN Official Journal of the European Union L 285/1 COMMISSION REGULATION (EC) No 1755/2005 of 27 October 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 28 October 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 27 October 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 44,2 096 33,2 204 38,5 999 38,6 0707 00 05 052 110,3 999 110,3 0709 90 70 052 108,7 204 46,1 999 77,4 0805 50 10 052 69,4 388 62,7 524 66,9 528 60,1 999 64,8 0806 10 10 052 114,8 400 171,1 508 233,8 512 92,7 999 153,1 0808 10 80 052 57,2 388 84,4 400 124,5 404 89,2 512 74,7 720 48,6 800 193,4 804 65,2 999 92,2 0808 20 50 052 94,4 720 62,4 999 78,4 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.